Electronically Filed
                                                        Supreme Court
                                                        30722
                                                        21-DEC-2010
                                                        01:19 PM

                               NO. 30722



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   MICHAEL C. TIERNEY, Petitioner,



                                  vs.


 DELANIE PRESCOTT-TATE, Deputy Prosecuting Attorney, Respondent.




                         ORIGINAL PROCEEDING



                              ORDER


    (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

   and Circuit Judge Crandall, assigned by reason of vacancy)



          Upon consideration of the motion for reconsideration of



the November 16, 2010 order denying the petition for a writ of



mandamus,



          IT IS HEREBY ORDERED that the motion for



reconsideration is denied.



          DATED:   Honolulu, Hawai'i, December 21, 2010.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Virginia L. Crandall